Citation Nr: 0943295	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-25 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1953 to January 
1955.  The Veteran also served on inactive duty in the Army 
National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an September 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for the 
above-referenced claims.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Hearing loss was not incurred in or aggravated during the 
Veteran's period of active service.  

2.  The Veteran's current tinnitus was not incurred in or 
aggravated during his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2009).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.3.03, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court held that the 
Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

By letter dated in May 2007, the Veteran was notified of the 
information and evidence necessary to substantiate his 
claims.  VA told the Veteran what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess in the May 
2007 letter, wherein VA informed the Veteran as to the type 
of evidence necessary to establish a disability rating or 
effective date.  Adequate notice has been provided to the 
Veteran prior to the transfer and certification of his case 
to the Board, and thus, compliance with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  
Nonetheless, in light of the Board's denial of the Veteran's 
claims, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant private, VA 
medical treatment, and available service medical records have 
been obtained.  It is noted that some of the Veteran's 
service records have become fragile due to fire at the 
National Personnel Records Center records center in 1973.  
Copies of these records have been associated with the claims 
file.  

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    




Legal Criteria for Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain organic diseases of the 
nervous system, such as hearing loss, may also be established 
based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of the laws administered by VA when 
the threshold level in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at lest three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.  The criteria of 38 
C.F.R. § 3.385 operates only to establish when a hearing loss 
can be service connected.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  The failure to meet these criteria at the time 
of the veteran's separation from active service is not 
necessarily a bar to service connection for hearing loss 
disability.  However, once hearing impairment is established 
under the criteria of 38 C.F.R. § 3.385, a claimant may 
nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is causally related to service.  See 38 
C.F.R. § 3.303(d); see also Hensley, 5 Vet. App. at 160; 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same  probative value.

The Merits of the Claims

The Veteran essentially contends that he currently has 
bilateral hearing loss and tinnitus as a result of his 
military service.  He states that he experienced noise 
exposure while on active duty.  It is his contention that his 
current hearing loss and tinnitus are attributable to his 
military noise exposure.   

The Veteran's service personnel records confirm his service 
in the U.S. Army.  The records reflect that he was assigned 
to an Engineering Company.  There is no indication from the 
service personnel records that the Veteran received any 
awards or decorations indicative of participation in combat.  

The Veteran's service medical records were obtained and are 
negative for a diagnosis of a hearing disability during 
service.  A December 1952 enlistment report of medical 
examination show that the clinical examination of the 
Veteran's hearing was generally normal; he achieved 15/15 
bilaterally on a whispered voice test.   The January 1955 
separation report of medical examination also reveals normal 
hearing, bilaterally, and a score of 15/15 bilaterally on the 
whispered voice test.  

In support of his claim, the Veteran submitted a May 2006 
private audiogram, which reflects his level of hearing.  On 
the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
50
50
LEFT
20
20
30
50
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 90 percent in the left ear.  
No opinion was provided as to the etiology of the Veteran's 
hearing condition.

In May 2009, the Veteran underwent a VA audiological 
examination, at which time the claims file was reviewed.  
During the examination, the Veteran reported his history of 
military noise exposure from weapon firing on the firing 
range during his training and while instructing others on 
weapon use.  He also reported exposure to rocket launchers 
and rifle grenades during basic training.  He reported not 
having any hearing protection during these incident.  
Additionally, the Veteran reported occupational noise 
exposure prior to his active duty service and following his 
separation.  The Veteran reported recreational noise exposure 
from shotgun fire during occasional hunting.  The Veteran's 
pertinent medical history was noted to include heart 
problems.  

The Veteran reported difficulty with his hearing for 
approximately six to eight years.  He indicated that he 
experienced a ringing in his ears following his work around 
weapons in the military, but that the ringing would subside 
after the initial noise exposure and reoccur after subsequent 
sound exposure.  He stated that the ringing in his ears 
became constant about six to eight years prior when he first 
noticed his difficulty hearing.

On the audiologic evaluation conducted by the examiner, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
50
60
60
LEFT
20
25
60
60
55
Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and 80 percent in the left ear.  The 
examiner diagnosed the Veteran with bilateral, sensorineural 
hearing loss.  The examiner opined that the Veteran's 
bilateral hearing loss was less likely as not caused by or 
the result of his military service.  He explained that the 
Veteran's hearing was evaluated in-service using whispered 
voice testing, which is now known to be insensitive to high 
frequency hearing loss, the kind most frequently related to 
noise exposure.  Therefore, the examiner stated that the 
presence or absence of hearing loss occurring or worsening 
during military service could not be substantiated with 
results from these tests.  However, the examiner highlighted 
the Veteran's report that his difficulty hearing began six to 
eight years prior, which was over forty-five years since his 
separation.  He noted that the onset of his hearing loss 
corresponded approximately to the time when he began to have 
heart problems, to include hardening of the arteries.  The 
examiner stated that these types of cardiovascular issues are 
known to be related to hearing loss.

With respect to the Veteran's report of tinnitus, the 
examiner opined that tinnitus was less likely as not caused 
by or the result of the Veteran's military service.  He 
stated that the service treatment records were negative for 
reports of tinnitus and that the Veteran reported that his 
tinnitus began six to eight years prior.  The examiner 
explained that since most tinnitus occurs soon, approximately 
six months to a year, after military service loud noise 
exposure, that tinnitus was less likely as not caused by the 
Veteran's military service.  

Hearing Loss

Having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence weighs against 
the Veteran's claim for service connection for bilateral 
hearing loss.  While the medical evidence shows that the 
Veteran currently suffers from hearing loss as defined by 
38 C.F.R. § 3.385, such medical evidence does not demonstrate 
that his current hearing loss is etiologically related to his 
period of active service.  In this regard, the Board notes 
that the Veteran's service treatment records are negative for 
a report or diagnosis of hearing loss.  Indeed, the January 
1955 separation report of physical examination shows that 
clinical evaluation of the ears was normal.  Thus, the Board 
finds that the Veteran's hearing was essentially normal 
during service.  This fact, in conjunction with the medical 
evidence showing that current hearing loss is unrelated to 
service, the Board further concludes that service connection 
is not warranted.  

The Board also points out that there is no indication that 
the Veteran had hearing loss within the meaning of a VA 
hearing loss disability until May 2006, over fifty years 
after his separation from active service.  Moreover, the 
medical evidence shows that the Veteran reported that his 
difficulty hearing first manifested between 2002 and 2004.  
Accordingly, his claim has not been established based on the 
legal presumption given for diseases that manifest within one 
year from the date of separation.  See 38 C.F.R. §§ 3.307, 
3.309.  In any case, the Board notes that evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since active duty service can be considered 
as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

Indeed, there is no medical opinion establishing a medical 
nexus between the Veteran's current hearing loss and his 
military noise exposure.  Instead, the May 2009 VA examiner 
opined that the Veteran's hearing loss was less likely as not 
the result of his military service.  The Board finds this 
opinion to be probative, as it is definitive, based on a 
complete review of the Veteran's entire claims file, and 
supported by detailed rationale.  Accordingly, it is found to 
carry significant weight.  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims files and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).  The Veteran has not provided any competent medical 
evidence to rebut the opinion against his claim or otherwise 
diminish its probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).  

Tinnitus

With regard to his claim for service connection for tinnitus, 
there is no medical evidence that the Veteran has a current 
diagnosis of tinnitus or of a medical opinion indicating that 
his tinnitus is related to his period of active service.  In 
this regard, the May 2009 VA examination report reflects the 
Veteran's report of tinnitus.  However, the examiner did not 
diagnose the Veteran with a tinnitus condition.  As a result, 
the Board cannot definitively conclude that the Veteran has a 
current tinnitus diagnosis.  A threshold requirement for the 
granting of service connection is evidence of a current 
disability.  In the absence of evidence of a current 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, there is no 
basis to grant the claim for service connection in this 
instance.

However, in view of the subjective nature of tinnitus, 
assuming without conceding that the Veteran does suffer from 
tinnitus as he has previously reported, there is no medical 
evidence of a nexus to service.  Again, the Board finds 
probative the May 2009 VA examiner's opinion that tinnitus 
was less likely than not the result of the Veteran's military 
service.  This opinion is considered probative as it is 
definitive, based upon a complete review of the Veteran's 
entire claims file, and supported by detailed rationale.  
Accordingly, the opinion is found to carry significant 
probative weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).  The Veteran has not provided any competent medical 
evidence or credible lay evidence to rebut the opinion 
against the claim or otherwise diminish its probative weight.  
See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Moreover, the Veteran reported that his constant tinnitus 
first manifested between 2002 and 2004, more than fifty years 
after his separation from service.  The Board reiterates that 
evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since active duty service can 
be considered as evidence against a claim.  Maxson, 230 F.3d 
at 1333.  

Conclusion

Given the absence of competent evidence in support of the 
Veteran's claims, for the Board to conclude that the Veteran 
has bilateral hearing loss and tinnitus that were incurred as 
a result of his period of active service would be 
speculation, and the law provides that service connection may 
not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  Thus, the claims for service connection must 
be denied.  

Consideration was given to the Veteran's own statements in 
support of his claim that his hearing loss and tinnitus were 
caused by his military service, and the Board is sympathetic 
to the Veteran's contentions.  While he is certainly 
competent to describe the extent of his current 
symptomatology and his military experiences, there is no 
evidence that he possesses the requisite medical training or 
expertise necessary to render him competent to offer evidence 
on matters such as medical causation.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).   

For the reasons and bases provided above, the preponderance 
of the evidence in this case weighs against the claim for 
service connection for bilateral hearing loss and tinnitus.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The 
evidence in this case is not so evenly balanced as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. § 5107.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


